Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 7/22/21, has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 4, 6, 7, 11, 12, 16, 19-21 of patent # 11,074,182 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 11, 12, 16, 19-21 of U.S. Patent No. 11,074,182. Below is an example mapping of the claims.
Current Application
1. An apparatus, comprising: 

a first non-persistent memory; and 
a second non-persistent memory configured to 



map an address associated with an input/output (I/O) device to an address in the first non-persistent memory, wherein: 
the address associated with the I/O device is contiguous with other addresses associated with the I/O device mapped by the second non-persistent memory; and 
the address in the first non-persistent memory to which the address associated with the I/O device is mapped by the second non-persistent memory is not contiguous with other addresses in the first non-persistent memory to which the second non-persistent memory maps.

Patent 11,074,182
1. An apparatus, comprising: 
a persistent memory; 


a first non-persistent memory; and 

a second non-persistent memory configured to: map an address associated with an input/output (I/O) device to an address in logic circuitry prior to the apparatus receiving a request from the I/O device to access data stored in the persistent memory; and


map the address associated with the I/O device to an address in the first non-persistent memory subsequent to the apparatus receiving the request and accessing the data, wherein: 

the address associated with the I/O device is contiguous with other addresses associated with the I/O device mapped by the second non-persistent memory; and 

the address in the first non-persistent memory to which the address associated with the I/O device is mapped by the second non-persistent memory is not contiguous with other addresses in the first non-persistent memory to which the second non-persistent memory maps.


As apparent from the above mapping, claim 1 of the patent includes all of the limitations of claim 1 of the current application, and more limitations, anticipating claim 1 of the current application.
Other independent claims 8 and 16 are similar mapped to claims 11 and 6 of the patent.
Dependent claims 2-7, 9-15, and 17-20 are mapped to claims 1, 3, 4, 6, 7, 11, 12, 16, 19-21 of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan et al (US20090031058, “Radhakrishnan”).
As to claim 1,8:
Radhakrishnan teaches an apparatus (0010), associated method (0010), comprising: 
a first non-persistent memory (buffer linked to address space mapped to I/O device; 0010); and 
a second non-persistent memory configured to map an address associated with an input/output (I/O) device to an address in the first non-persistent memory (memory 104; memory space of each I/O device is mapped with address; Fig. 1; 0010,0028, 0034, 0039, 0040), wherein: 
the address associated with the I/O device is contiguous with other addresses associated with the I/O device mapped by the second non-persistent memory (each address space of an I/O device is contiguous; 0040; claim 4); and 
the address in the first non-persistent memory to which the address associated with the I/O device is mapped by the second non-persistent memory is not contiguous with other addresses in the first non-persistent memory to which the second non-persistent memory maps (address space of an I/O device is contiguous; memory space of the different I/O devices are not required to be contiguous to one another; 0040, claim 4).
As to claim 4,13:
Radhakrishnan teaches the second non-persistent memory is configured to map the address associated with the I/O device to an address in logic circuitry prior to the apparatus receiving a request from the I/O device to access data stored in a persistent memory of the apparatus (each I/O device is mapped to an address space prior to the flush request; 0010).
As to claim 5:
Radhakrishnan the first non-persistent memory and the second non-persistent memory each comprise dynamic random-access memory (DRAM) (DRAM; 0008).
As to claim 6:
Radhakrishnan teaches the first non-persistent memory is configured to store data requested by a host computing device (store data in buffer; 0041, 0042, 0052).
As to claim 7:
Radhakrishnan teaches the I/O device is external to the apparatus (I/O devices 250 are external devices; Fig. 1).
As to claim 14:
Radhakrishnan  teaches the address associated with the I/O device is a virtual address; buffer store address [virtual] corresponding address space of I/O device; 0010)
As to claim 15:
Radhakrishnan teaches the address in the second non-persistent memory is a physical address (address mapping correspond to I/O device is to physical location; 0040).
As to claim 16:
Radhakrishnan teaches an apparatus (0010), comprising: a persistent memory (hard disk; 0032); a first non-persistent memory (buffer linked to address space mapped to I/O device; 0010); and memory management circuitry (memory controller; 0028) having a second non-persistent memory configured to map an address associated with an input/output (I/O) device to an address in the first non-persistent memory (memory 104; memory space of each I/O device is mapped with address; Fig. 1; 0010,0028, 0034, 0039, 0040), wherein: the address associated with the I/O device is contiguous with other addresses associated with the I/O device mapped by the second non-persistent memory (each address space of an I/O device is contiguous; 0040; claim 4); and the address in the first non-persistent memory to which the address associated with the I/O device is mapped by the second non-persistent memory is not contiguous with other addresses in the first non-persistent memory to which the second non-persistent memory maps (address space of an I/O device is contiguous; memory space of the different I/O devices are not required to be contiguous to one another; 0040, claim 4).
As to claim 17:
Radhakrishnan teaches  the persistent memory comprises a persistent memory device (hard drive; 0032); and the first non-persistent memory comprises a non-persistent memory device (DRAM; 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al (US20090031058, “Radhakrishnan”) in view of Cerrelli et al (US20160062696, “Cerrelli”).
As to claim 18-20:
Radhakrishnan  teaches the persistent memory being a hard disk/storage volume (hard disk storage; 0032) but does not specifically indicate the hard disk comprising NAND flash memory or resistance variable/phase-change memory.  It is well-known in the memory art to use other storage technology, such as flash memory, memristor memory, phase-change memory, as hard disk/persistent storage for different advantages, such as lack of moving parts, reduced heat/noise, higher density, and low-cost capacity (0125-0126).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, in the invention of Radhakrishnan, to create a storage volume using hard disk, flash memory, or resistance variable storage, as suggested by Cerrelli, for the above mentioned advantages, resulting in a more versatile and efficient storage system.
Allowable Subject Matter
Claims 2-3 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All other rejections must be overcomed before these claims can be allowed.
As to claim 2-3, the prior art does not further suggest the apparatus of claim 1, wherein the second non-persistent memory is configured to map the address associated with the I/O device to the address memory space of each I/O device is mapped with address in the first non-persistent memory subsequent to the apparatus receiving a request from the I/O device to access data stored in a persistent memory of the apparatus.
As to claim 9-10, the prior art does not further suggest the method of claim 8 further includes receiving, from the I/O device, a request to program data to a persistent memory; programming the data to the persistent memory; and mapping, in the first non-persistent memory, the address associated with the I/O device to the address in the second non-persistent memory device subsequent to programming the data to the persistent memory.
As to claim 11-12, the prior art does not further suggest the method of claim 8 further includes receiving, from the I/O device, a request to program data to a persistent memory; programming the data to the second non-persistent memory and mapping, in the first non-persistent memory, the address associated with the I/O device to the address in the second non-persistent memory device subsequent to programming the data to the second non-persistent memory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138